Citation Nr: 0311134	
Decision Date: 06/02/03    Archive Date: 06/10/03	

DOCKET NO.  00-16 142	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for chronic obstructive 
pulmonary disease (COPD), including as due to tobacco use. 

2.  Entitlement to service connection for nicotine 
dependence.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

John J. Crowley, Counsel


INTRODUCTION

The veteran had active service from September 1964 to March 
1966.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a December 1998 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  The 
veteran testified at a Board videoconference hearing in June 
2001, and the case was remanded to the RO in October 2001 for 
additional development.


FINDINGS OF FACT

1.  COPD was not manifested during the veteran's active duty 
service or for many years thereafter, nor is COPD otherwise 
shown to be related to such service. 

2.  The veteran did not become nicotine dependent during his 
active duty service.


CONCLUSION OF LAW

COPD was not incurred in or aggravated by the veteran's 
active duty service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.304 (2002).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

Initially, the Board notes that on November 9, 2000, the 
President signed into law the VCAA.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000), now codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107 (West 2002).  This newly enacted legislation provides, 
among other things, for notice and assistance to claimants 
under certain circumstances.  VA has issued final rules to 
amend adjudication regulations to implement the provisions of 
VCAA.  See 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  
The intended effect of the new regulations is to establish 
clear guidelines consistent with the intent of Congress 
regarding the timing and the scope of assistance VA will 
provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim.  Where laws or regulations change 
after a claim has been filed or reopened and before the 
administrative or judicial process has been concluded, the 
version most favorable to the appellant will apply unless 
Congress provided otherwise or has permitted the Secretary of 
Veterans Affairs to do otherwise and the Secretary has done 
so.  See Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

After a review of the claims folder, the Board finds that 
there has been substantial compliance with the assistance 
provisions set forth in the new law and regulation.  The 
record in this case includes a VA examination report, 
outpatient treatment records, and VA hospitalization reports.  
As the record shows that the veteran has been afforded a VA 
examination with an etiology opinion in connection with his 
claim, the requirements of 38 C.F.R. § 3.159(c)(4) have been 
met.  Significantly, no additional pertinent evidence has 
been identified by the veteran as relevant to the issue on 
appeal.  

In written argument submitted by the veteran's representative 
in April 2003, it was contended that the issue of the 
etiology of the nicotine dependence and COPD, regarding the 
relationship to inservice smoking and to each other, still 
warranted further development.  In October 2001, the Board 
remanded this issue to the RO in order to obtain a medical 
opinion that would support the veteran's contention that his 
nicotine dependence was caused by his military service.  The 
VA evaluator in September 2002 responds that this could not 
be done without resort to "speculation."  In the opinion of 
the Board, the evaluator has answered those questions posed 
to him by the Board.  The evaluator has essentially indicated 
that the veteran's history of smoking cannot be associated 
with his military service without a resort to speculation.  

The examiner has stated that he cannot answer the question 
posed by the Board.  This is an acceptable response.  The 
Board cannot force a medical provider to respond to a 
question posed by the Board if the facts in the case do not 
provide him with adequate information to make such an opinion 
without a resort to speculation.  If the medical provider 
believes that a medical opinion cannot be made without a 
resort to "speculation," the Board finds that further 
development of this issue is not warranted.  This is 
particularly true in light of the unique facts of this case 
that will be described in detail below.  For these, and other 
reasons, the Board believes that the duty to assist regarding 
this issue has been met and that further development of this 
claim is not warranted.

In the October 2001 remand, the November 2002 supplemental 
statement of the case, and a February 2002 letter from the RO 
to the veteran, the veteran was effectively furnished notice 
of the type of evidence necessary to substantiate his claims 
as well as the types of evidence VA would assist in 
obtaining.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  Furthermore, the veteran has been notified of the 
applicable laws and regulations that set forth the criteria 
for entitlement to service connection.  The discussions in 
the rating decisions, statement of the case, and supplemental 
statements of the case have informed the veteran of the 
information and evidence necessary to warrant entitlement to 
the benefits sought.  The Board specifically remanded this 
case to the RO in order to assist the veteran with the 
development of his case.  The Board, therefore, finds that 
the notice requirements of the new law and regulation have 
been met.  

II.  Background

As noted above, the veteran served on active duty from 
September 1964 to March 1966.  A detailed review of the 
veteran's service medical records fails to indicate COPD, a 
lung disorder, or any indication of nicotine dependence 
caused by the veteran's smoking in service.  In a service 
medical board proceeding dated March 1966, no reference was 
made to the disorders at issue following a detailed 
evaluation of the veteran.  Reference is made for treatment 
for pneumonia.  However, no reference is made to COPD or 
nicotine dependence.  The veteran was discharged from 
military service in March 1966.  

Following his discharge from military service, the veteran 
filed a series of claims.  Significantly, he made no 
reference to the disorders at issue until many years after 
his discharge from the military service.  

Post service medical records indicate complaints of chest 
pain in the mid to early 1990's.  In a September 1997 rating 
determination, the RO found that new and material evidence 
adequate to reopen the claim for service connection for 
pneumonia (also claimed as a lung condition) had not been 
submitted.  The veteran was notified of this determination 
and did not appeal this determination to the Board.  This 
issue is not before the Board at this time.     

In May 1998, the veteran filed a claim seeking service 
connection for disabilities as the result of his addiction to 
nicotine.  He reports that he began smoking in September 1964 
at which time he contends that cigarettes were issued with 
his food rations.  He states that he continually smoked 
between 2 to 3 packs of cigarettes per day, presently smoking 
three packs per day.  The veteran contends that secondary to 
his nicotine addiction he suffers from COPD.  

Extensive medical records were obtained by the RO indicating 
treatment for COPD decades after the veteran's military 
service.  No health care provider, however, diagnoses the 
veteran with nicotine dependence.  In addition, no health 
care provider associates these disorders with the veteran's 
military service in the 1960's.  

At a hearing held before the undersigned in June 2001, the 
veteran once again contends that he began smoking in 
September of 1964.  He indicates that when he went into the 
barracks, it was nothing but a cloud of smoke.  The veteran 
notes that he began having problems with his lungs when he 
started having pneumonia quite a number of times in service 
and in VA hospitals.  The veteran states that he has 
attempted to quit smoking several times.  

The undersigned specifically asked the veteran whether any 
medical doctor had indicated to him that he became dependent 
on nicotine while he was in the military.  The veteran 
responded in the negative.  

In October 2001, the Board remanded this case to the RO for 
additional development.  Specific reference by the Board was 
made to the Veterans' Claims Assistance Act of 2000.  The RO 
was asked to ask the veteran to supply any additional 
evidence corroborating his tobacco use during and after 
service (witness statements, etc.).  The RO contacted the 
veteran for this information in February 2002.  In June 2002, 
the veteran's mother wrote that her son never smoked until 
after he went into the military service and that when he came 
out of the service he had a bad cough and trouble with his 
breathing.  

In a September 2002 medical examination, the examiner 
indicates that the veteran has been diagnosed with COPD.  The 
veteran had multiple medical problems, including obesity.  
Following a physical examination, the examiner found that the 
veteran's COPD was as likely as not secondary to his long-
term smoking history.  As far as relating the veteran's 
cigarette smoking to service, the examiner states that, this 
"cannot be done without resort to speculation."  

In September 2002, the RO returned the case to the VA Medical 
Center in order to have the veteran's claims folder reviewed 
by the evaluator who examined the veteran in September 2002.  
The examiner in late September 2002 indicated that he had 
reviewed the veteran's claims folder and that his medical 
opinion was still the same as in the original examination.  

Additional medical records regarding the veteran were 
obtained by the RO documenting treatment for various 
disorders.  No health care provider associated the veteran's 
COPD or alleged nicotine dependence with the veteran's 
military service.  The veteran's representative submitted 
written argument in April 2003.  

III.  Analysis

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

In this case, the veteran has never contended that he 
suffered from COPD during his military service.  While the 
veteran has noted difficulties with pneumonia during his 
military service, service medical records and post service 
medical records immediately following the veteran's discharge 
from military service fail to indicate COPD.  Accordingly, 
the Board finds no basis grant service connection for the 
veteran's COPD on a direct basis.  It appears that any 
respiratory symptomatology during service was acute in nature 
and did not result in chronic respiratory disability. 

The veteran's central contention has been that during his 
military service he became addicted to nicotine and that this 
nicotine dependence caused him to use tobacco which, in turn, 
caused COPD many years later.  The United States Congress has 
passed legislation directly addressing veterans' claims 
seeking benefits for disability related to the use of 
tobacco.  First, the Veterans Benefits Act of 1998, enacted 
as Subtitle B of Public Law No. 105-178, § 8202, 112 Stat. 
492, amended 38 U.S.C.A. §§ 1110 and 1131, inserting language 
to prohibit the payment of VA compensation for disabilities 
attributable to a veteran's use of tobacco products in 
service.  That legislation was approved on June 9, 1998, and 
was made effective for all claims filed after that date.  
Then, in Public Law No. 105-206, § 9014, 112 Stat. 865, 
approved on July 22, 1998, the amendments made by section 
8202 of the previous statute were rescinded.  In lieu of 
amending 38 U.S.C.A. §§ 1110 and 1131, section 9014 instead 
created a new 38 U.S.C.A. § 1103, which provides, in 
pertinent part, as follows:

Notwithstanding any other provision of law, a 
veteran's disability or death shall not be 
considered to have resulted from personal injury 
suffered or disease contracted in the line of duty 
in the active military, naval, or air service for 
purposes of this title on the basis that it 
resulted from injury or disease attributable to 
the use of tobacco products by the veteran during 
the veteran's service.

As a result, the new section 1103 bars an award of service 
connection for a disability arising long after service based 
upon a finding that such disability was caused by tobacco use 
during service.  It does not, however, preclude the 
establishment of service connection based upon a finding that 
a disease or injury (even if tobacco-related) became manifest 
or was aggravated during active service or became manifest to 
the requisite degree of disability during any applicable 
presumptive period specified in 38 U.S.C.A. §§ 1112, 1116.  
See also 38 U.S.C.A. § 1103(b).  By its terms, section 1103 
applies only to claims filed after June 9, 1998, and does not 
affect veterans and survivors currently receiving benefits, 
or veterans and survivors who filed claims on or before June 
9, 1998 (as in this case).  VA has issued a regulation to 
implement the new legislation on tobacco-related disability 
claims, at 66 Fed. Reg. 18,195-198 (Apr. 6, 2001).  

As noted above, the provisions of 38 U.S.C.A. § 1103 were, by 
congressional enactment, made effective immediately after 
June 9, 1998.  The veteran filed his claim for service 
connection for nicotine dependence in May 1998.  Therefore, 
the new provisions do not apply.

The Board is cognizant of the U.S. Court of Appeals for 
Veterans Claims (Court) decision in Davis v. West, 13 Vet. 
App. 178 (1999) and that in VAOPGCPREC 2-93, the VA General 
Counsel held, in particular, that: (1) a determination of 
whether nicotine dependence could be considered a disease or 
injury for disability compensation was an adjudicative matter 
to be made based on accepted medical principles; and 
(2) service connection could be established for a disability 
or death if the evidence established that the underlying 
disease or injury was caused by tobacco use during service.

Thereafter, in VAOPGCPREC 19-97, the VA General Counsel noted 
that the two principal questions which must be answered by 
adjudicators in resolving a claim for benefits for tobacco-
related disability or death secondary to nicotine dependence 
are:  (1) whether the veteran acquired a dependence on 
nicotine during service; and (2) whether nicotine dependence 
which arose during service may be considered the proximate 
cause of disability or death occurring after service.  With 
regard to the first question, the determination of whether a 
veteran is dependent upon nicotine is a medical issue.  

If it is determined that, as a result of nicotine dependence 
acquired in service, a veteran continued to use tobacco 
products following service, it must be determined whether the 
post-service usage of tobacco products was the proximate 
cause of the disability or death upon which the claim is 
predicated.  A supervening cause of the disability would 
sever the causal connection to the onset of the nicotine 
dependence in service.  Post-service exposures to 
environmental or occupational toxins other than tobacco 
products may also be found, under the facts of particular 
cases, to constitute supervening causes of the disability or 
death, so as to preclude findings of service connection.

In this case, the Board finds that the preponderance of the 
evidence is against the claim that the veteran's current COPD 
or alleged nicotine dependence is the result of his smoking 
during his limited period of active military service many 
years ago.  The Board must look to the facts of this case as 
a whole.  Service medical records fail to reveal any mention 
of tobacco addiction.  Further, post service medical records 
many years after the veteran's discharge from active service 
also fail to make reference to nicotine dependence during 
service or COPD resulting from tobacco use during service.  
Post service medical evidence also fails to indicate that the 
veteran has ever been diagnosed with nicotine addiction.  The 
veteran has provided no evidence either in support of his 
claims or to dispute the determination of the examiner in 
September 2002.  

The Board has carefully considered the issue of nicotine 
dependence.  However, in light of the veteran's extensive 
smoking history, his limited period of military service, and 
the fact that extensive medical records immediately following 
his discharge from military service fail to indicate nicotine 
dependence, the Board finds no persuasive medical evidence to 
support a determination that he became nicotine dependent 
during service.  The veteran underwent extensive medical 
treatment for a psychiatric disorder following his discharge 
from military service.  Importantly, no reference has been 
made to nicotine dependence and, more importantly, none of 
his health care providers have associated his COPD with 
nicotine dependence associated with his military service more 
than 35 years ago.  While the veteran may have begun smoking 
during his military service, there is absolutely no medical 
evidence to support the conclusion that he became addicted to 
cigarettes during his limited period of military service from 
1964 to 1966.  

There is also absolutely no indication that treatment for 
pneumonia was in any way an early indication of COPD.  
Extensive post-service medical records failing to indicate 
COPD would support this conclusion.  

With regard to the veteran's own contentions that the 
disorders at issue are either the result of active service or 
smoking within this service, or smoking as the result of 
nicotine dependence caused by his active service, the United 
States Court of Appeals for Veterans Claims (Court) has made 
clear that a layperson is not competent to provide evidence 
in matters requiring medical expertise.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-5 (1992).  The veteran is a 
layperson, and lacks the medical expertise for his opinions 
in this matter to be competent medical evidence.  

The Board finds that the competent medical evidence is 
against these claims.  The most recent uncontradicted medical 
opinion, indicating that relating cigarette smoking to 
service cannot be done without speculation, is against the 
veteran's claim.  The Board declines to conclude that because 
an opinion cannot be given without resort to speculation the 
evidence must be viewed as being in equipoise.  Again, there 
is no competent evidence suggesting either nicotine 
dependence during service or a link to tobacco use during 
service.  The service medical records, post service medical 
records, and a September 2002 medical opinion provide 
negative evidence against the veteran's contention that his 
disorder is the result of nicotine dependence caused during 
his limited period of military service many years ago.  

Based on a review of the evidence of record, the Board finds 
that there is no competent medical evidence to support a 
finding that the veteran's COPD was the result of service, 
smoking during his limited period of active service, or 
nicotine dependence caused by his active service.  In light 
of the medical evidence of record, the Board finds the 
preponderance of evidence is against the veteran's claims.    




ORDER

The appeal is denied as to both issues.



                       
____________________________________________
	ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

